UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4953


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LARANZO PATE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:06-cr-00478-NCT-2)


Submitted:    September 28, 2009            Decided:   October 16, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Randall
S. Galyon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Laranzo Pate pled guilty to one count of possession of

a firearm after being convicted of a felony, in violation of 18

U.S.C. §§ 922(g)(1), 924(e)(1) (2006).                 He was sentenced as an

armed career criminal, based on four prior state convictions for

breaking and entering, to 200 months’ imprisonment.                     On appeal,

Pate argues that the district court erred in sentencing him as

an armed career criminal and in enhancing his sentence based on

a finding that he possessed the firearm in connection with a

controlled substance offense.           We affirm.

           Pate first argues that the district court erred in

considering his four prior state convictions for breaking and

entering   as    predicate    convictions      for     purposes    of     the   Armed

Career Criminal Act (“ACCA”).                Specifically, he claims that,

because he was arrested for all four offenses on the same day,

they were consolidated for judgment, and sentence for the four

offenses   was    imposed    on   the   same    day,    these     prior    offenses

should have been treated as a single event for purposes of the

ACCA.

           Review    of   the     district    court’s    interpretation         of   a

statute is de novo.         United States v. Letterlough, 63 F.3d 332,

334 (4th Cir. 1995).         “In the case of a person who violates [§]

922(g) . . . and has three previous convictions . . . for a

violent felony or a serious drug offense, or both, committed on

                                         2
occasions different from one another, such person shall be . . .

imprisoned not less than fifteen years.”                         18 U.S.C. § 924(e).

“Convictions occur on occasions different from one another if

each   of    the     prior    convictions         arose    out   of    a       separate       and

distinct      criminal       episode.”            Letterlough,        63       F.3d    at     335

(internal      quotation       marks     and       citation      omitted).              A     key

consideration is whether the time interval between the crimes

underlying the convictions allowed the accused sufficient time

to “make a conscious and knowing decision to engage in another”

crime.      Id. at 337.

              Here, Pate’s convictions were committed on occasions

different     from    one     another    as       the   four   offenses         occurred       on

three separate days at four different residences and were not so

close in time that Pate did not have time to reconsider his

criminal actions.            See United States v. Thompson, 421 F.3d 278,

285 (4th Cir. 2005).            Pate’s argument that the enhancement was

improperly applied because he was arrested and sentenced on the

same day for all four offenses is simply without merit.                                       See

United States v. Samuels, 970 F.2d 1312, 1315 (4th Cir. 1992)

(“Nothing in § 924(e) or the Guidelines suggests that offenses

must be tried or sentenced separately in order to be counted as

separate predicate offenses.”).

              Pate    next    argues    that       the    district     court          erred    in

increasing      his    offense     level          for    possessing        a     firearm       in

                                              3
connection      with       his    drug       activity. ∗        This       court    reviews    a

district court’s factual findings at sentencing for clear error

and     its   legal       determinations              de    novo.         United    States    v.

Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989).

              In     order       for     a     one-level        USSG        § 4B1.4(b)(3)(A)

enhancement         for    possessing         a       firearm       “in    connection      with”

another felony to apply, the Government must prove that the gun

was possessed and that the gun was connected to another offense.

See United States v. Nale, 101 F.3d 1000, 1004 (4th Cir. 1996)

(applying      USSG       § 2K2.1(b)(6)           enhancement        where    the    defendant

possessed      a      firearm      “in        connection        with”        another    felony

offense).      Here, the .22 caliber rifle was found a few feet from

Pate,     a   set    of    hand    scales,            and   Pate’s        drugs,   which     were

packaged for sale.               Pate admitted the firearm and drugs were

his, and as the district court noted, Pate sold crack cocaine

from the residence where the firearm was found just five days

prior to the execution of the search warrant.                               Accordingly, the




      ∗
       Pate actually challenges his four-level USSG § 2K2.1(b)(6)
enhancement.     However, as the Government points out, the
§ 2K2.1(b)(6) enhancement had no impact on Pate’s advisory
guidelines due to the district court’s finding that Pate was an
armed career criminal. Therefore, we consider only whether the
one-level increase Pate received for possessing a firearm “in
connection   with”    his  drug   offense,   pursuant   to   USSG
§ 4B1.4(b)(3)(A), was erroneous.



                                                  4
district court did not clearly err in applying the one-level

USSG § 4B1.4(b)(3)(A) enhancement.

              Therefore,   we    affirm       Pate’s    sentence.         We   dispense

with   oral    argument    as    the    facts     and    legal    contentions       are

adequately     presented    in    the     materials      before     the    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                          5